The act says:
"No deed, bill of sale or other instrument of like character which conveys any real or personal property within this state, or which conveys any interest in any such property, shall be received for record unless the following privilege or license tax shall have been paid," etc.
The prevailing opinion says, in effect, that the act means that instruments like those involved in this case, viz., instruments transferring, assigning, and selling all the right, title, and interest had by the transferor, assignor, or vendor in designated property, must be recorded, but are not subject to the tax. I do not find any such provision in the particular act under consideration, or, for that matter, anywhere else, nor do I feel privileged to place into the statute, by construction, my own idea as to how the taxing power should be exercised in such cases.
I am authorized by Chief Justice ANDERSON to say that he concurs in the view here expressed. *Page 41